Exhibit 10.4

 

AMENDMENT TO

CONTRIBUTION AGREEMENT

(Republic Square I)

 

THIS AMENDMENT TO CONTRIBUTION AGREEMENT is entered into as of December 20, 2005
by and among REPUBLIC PROPERTIES CORPORATION, a District of Columbia corporation
(“RPC”), REPUBLIC PROPERTY LIMITED PARTNERSHIP, a Delaware limited partnership
(the “Operating Partnership”), and 25 Massachusetts Avenue Property LLC, a
Delaware limited liability company (“25 Mass”).

 

WHEREAS, the Operating Partnership, RPC and 25 Mass previously entered into that
certain Contribution Agreement dated as of September 23, 2005 (the “Contribution
Agreement”); and

 

WHEREAS, the Operating Partnership, RPC and 25 Mass desire to amend certain
terms of the Contribution Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                       In the first sentence of
Section 1.6(a), the eighth word, “affiliates,” shall be deleted and replaced
with the word “subsidiaries,” and the words “or its affiliates” in the first
sentence of Section 1.6(a) shall be deleted.

 

2.                                       In the first sentence of
Section 1.6(b), the words “or its affiliates” shall be deleted.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed, delivered and sealed in its name on its behalf, all as of the day
and year first above written.

 

 

RPC:

 

 

 

 

 

REPUBLIC PROPERTIES CORPORATION

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

 

Name: Steven A. Grigg

 

 

Title: President

 

 

 

 

 

 

 

 

OPERATING PARTNERSHIP:

 

 

 

 

 

REPUBLIC PROPERTY LIMITED PARTNERSHIP

 

 

 

 

 

By:

REPUBLIC PROPERTY TRUST,

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Mark R. Keller

 

 

 

 

Name:

Mark R. Keller

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

25 MASS:

 

 

 

 

 

25 Massachusetts Avenue Property LLC

 

 

 

 

 

By:

25 MASSACHUSETTS AVENUE PARTNERS, LLC,
sole member

 

 

 

 

 

 

By:

REPUBLIC SQUARE LIMITED
PARTNERSHIP, sole member

 

 

 

 

 

 

 

By:

DOWNTOWN PROPERTIES
CORPORATION, General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

 

 

 

 

Name:

Steven A. Grigg

 

 

 

 

Title:

President

 

--------------------------------------------------------------------------------